Exhibit 10.109

NOTICE OF STOCK OPTION GRANT

under the

1987 MICROSEMI CORPORATION STOCK PLAN

You have been granted the following Option to purchase Common Stock, par value
$.20 per share, of Microsemi Corporation (the “Company”):

 

Name of Employee:    «First_Name» «Last_Name»

Total Number of Shares

Subject to this Option:

   «M    Shares» Type of Option:    ISO for      Shares and NQSO for       
Shares Exercise Price Per Share:    «Price_per_Share» Date of Grant:   
«Grant_Date»

 

Dates First

Exercisable:

   Until the first anniversary of the Date of Grant, this Option may not be
exercised with respect to any of the Shares covered hereby.    During the second
year, this Option may be exercised as to not more than one-third of the total
number of Shares covered hereby.    During the third year, this Option may be
exercised as to an additional one-third, but cumulatively not more than two-
thirds of the total number of Shares covered hereby.    On or after the third
anniversary of the Date of Grant, this Option may be exercised up to one hundred
percent of the total number of Shares covered hereby.

The Purchase Price, and the amount of tax withholding, shall be payable in any
of the following forms: (i) in United States dollars and paid in cash, by
certified check or by bank draft; (ii) shares of the Company’s Common Stock
already owned by Grantee for a period of at least six (6) months surrendered in
good form for transfer (such shares shall be valued at their Fair Market Value
on the date the Option is exercised); (iii) by the Company withholding from
Grantee out of the Company’s Stock otherwise deliverable upon exercise (such
shares shall be valued at their Fair Market Value on the date the Option is
exercised); or (iv) provided that a public market for the Company’s Stock
exists, through a “same day sale” commitment from Grantee and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”), whereby Grantee irrevocably elects to exercise his Option and to sell
at least the necessary portion of the Company’s Stock so purchased and whereby
the NASD Dealer irrevocably commits upon receipt of such Company Stock to
forward payment in United States dollars directly to the Company.

 

1



--------------------------------------------------------------------------------

By your signature and the signatures of the Company’s representatives below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the 1987 Microsemi Corporation Stock Plan, as amended,
and the Stock Option Agreement, both of which are made a part of this document.

 

EMPLOYEE:       MICROSEMI CORPORATION

Signature:

  By:                   

Name: «First_Name» «Last_Name»

  Name:  

James J. Peterson

  Title:  

President & CEO

  By:           Name:  

David R. Sonksen

  Title:  

Executive Vice President, CFO,

Treasurer and Secretary

 

2



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

STOCK OPTION AGREEMENT

UNDER THE 1987 MICROSEMI CORPORATION STOCK PLAN

THIS STOCK OPTION AGREEMENT (“Agreement”) is made pursuant to an option grant
notice (the “Notice of Stock Option Grant”) attached hereto and incorporated
into this Agreement by this reference, made as of the Date of Grant as set forth
in the Notice of Stock Option Grant, between Microsemi Corporation, a Delaware
corporation (the “Company”) and the option holder (“Employee”), whose identity
is as set forth in the Notice of Stock Option Grant. (Capitalized terms in the
Notice of Option Grant attached hereto shall have the meanings ascribed to them
in this Agreement).

WHEREAS, the Company desires to carry out the purposes of the 1987 Microsemi
Corporation Stock Plan (the “Plan”) by affording the Employee an opportunity to
purchase shares of the Company’s Common Stock (the “Stock”); and

WHEREAS, if and to the extent provided in the Notice of Option Grant, this
Option is intended to qualify as an ISO (as defined below);

THEREFORE, in consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, the parties have agreed, and do
hereby agree as follows:

Section 1. Grant of Option

On the terms and conditions set forth in the Notice of Stock Option Grant and
this Agreement, the Company grants to the Employee on the Date of Grant a right
and option to purchase, at the Exercise Price, all or any portion of the number
of Shares set forth in the Notice of Stock Option Grant (the “Option”) to the
extent exercisable as set forth in the Notice of Option Grant. If and to the
extent this Option is granted pursuant to a Notice of Stock Option Grant that
indicates that the Option is an Incentive Stock Option (“ISO”), then this Option
is intended to qualify as an ISO under Section 422 of the Code but shall
constitute a non-qualified stock option to the extent that it fails in whole or
in part to qualify as an ISO for any reason.

Section 2. Purchase Price

The Exercise Price represents not less than one hundred percent (100%) of the
Fair Market Value per Share as of the Date of Grant; or in the event that the
Employee owns more than 10% of the total combined voting power of all classes of
stock of the Company, the Exercise Price represents not less than 110% of the
Fair Market Value per Share at Date of Grant.

Section 3. Medium of Payment

The Purchase Price shall be payable in any form of consideration described in
the Notice of Stock Option Grant, or in any combination thereof. The Company
shall not be required to issue or permit transfer of Shares of the Company Stock
upon exercise of a Stock Option until the Purchase Price is fully paid.

Section 4. Option Term

(a) No part of the Option shall be exercised after six (6) years from the Date
of Grant, except in the event Employee owns at the Date of Grant more than 10%
of the total combined voting power of the Company, in which case no part of the
Option may be exercised after five (5) years from the Date of Grant.

 

3



--------------------------------------------------------------------------------

(b) If for any reason whatsoever Employee ceases to be employed by the Company
or any of its subsidiaries, or by a company issuing or assuming an Option in a
transaction to which Code Section 424(a) applies, then (I) any unexercised
options which shall on or before the date of termination have become exercisable
shall terminate three months after the date of termination, except that if
Employee dies, or becomes disabled within the meaning of Section 22(e) (3) of
the Code, before this option is terminated, the three-month period will become
one year; and (II) any unexercised options which shall on or before the date of
termination have not become exercisable shall terminate on the date of
termination.

(c) A leave of absence (not in excess of three months) approved in writing by
the Committee shall not be deemed a termination of employment for the purposes
of this Agreement. Any leave of absence in excess of three months shall be
equivalent to a termination of employment.

(d) Notwithstanding any provisions of paragraph (b) of this Section 4 to the
contrary, if the Option is exercise of the Option following termination during
the applicable time period set forth in paragraph (b) or sale during such period
of the Shares acquired on exercise would violate any of the provisions of the
federal securities laws (or any Company policy related thereto), the time period
to exercise the Option shall be extended until the later of (i) forty-five (45)
days after the date that the exercise of the Option or sale of the Shares
acquired on exercise would not be a violation of the federal securities laws (or
a related Company policy), or (ii) the end of the applicable time period set
forth in paragraph (b).

(e) Paragraph (d) of this Section 4 shall not apply, and shall be of no force or
effect whatsoever, to any Option that at the date of termination is an ISO.

Section 5. Time of Exercise

The portion of this Option which has become exercisable may be exercised at any
time or from time to time (so long as this Option has not expired), as to any
part or all hereof; provided that this Option may not be exercised for a
fraction of a share of Stock.

Section 6. Method of Exercise

(a) Each exercise of this Option shall be by written notice of exercise
delivered to the President of the Company at its principal place of business
specifying the number of shares of Stock to be purchased and accompanied by
payment in the manner described in Section 3 hereof. The notice shall be in
substantially the form of the Notice of Exercise of Stock Option attached
hereto.

(b) As soon as practicable after any exercise of this Option in accordance with
the foregoing provisions, the Company shall, without transfer or issue tax to
the Employee, deliver certificate(s) to the Employee representing the Stock as
to which this Option has been exercised.

Section 7. Non-Transferability

This Option, and all rights and privileges hereunder, shall be non-assignable
and non-transferable by the Employee, either voluntarily or by operation of law
(except by will or by operation of the laws of descent and distribution), shall
not be pledged or hypothecated in any way, and shall be exercisable during the
Employee’s lifetime only by the Employee.

Section 8. Shares Authorizations, Consents, Etc.

The Company, during the term of this Option, will keep available the number of
shares of Stock required to satisfy this Option. The Company will seek to obtain
from each regulatory commission or agency having jurisdiction such authority as
may be required to issue and sell Stock to satisfy the Option. Inability of the
Company to obtain from any such regulatory commission or agency authority which
counsel for the Company deems necessary for the lawful issuance and sale of the
Stock to satisfy the Option, shall relieve the Company from any liability for
failure to issue and sell Stock to satisfy the Option until such time as that
such authority is obtained.

 

4



--------------------------------------------------------------------------------

Section 9. Investment Representations

Employee may be required, if it is deemed necessary in the opinion of counsel
for the Company, to represent to the Company at the time of exercise that it is
his or her intention to acquire the Stock for his private investment only and
not for resale or distribution to the public. The Company may stamp any
certificates representing such Stock with a legend to the effect that such Stock
has not been registered under the Securities Act of 1933 and that the Stock may
not be sold or transferred until so registered, or until an opinion of counsel
satisfactory to the Company is received to the effect that such registration is
not necessary. In the event this Option and the Stock issued pursuant to this
Option are registered under the Securities Act of 1933, as amended, then such
investment representations and legend restrictions pursuant to Federal
securities law shall be inapplicable with respect to such Stock. Nothing herein
shall be deemed to obligate the Company to so register any of such Stock.

Section 10. Rights as Stockholder

The Employee shall have no rights as a stockholder with respect to any Stock
covered by this Option until the certificate(s) representing such Stock shall
have been issued and delivered to him or her. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
Stock certificate(s) are delivered to the Employee.

Section 11. Adjustments for Changes in Capital Structure

(a) If the Shares of the Company’s stock are increased, decreased, changed into
or exchanged for a different number or kind of shares pursuant to a
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, an appropriate and proportionate adjustment shall be
made changing the number or kind of Shares allocated to any unexercised portion
of this Option; except that if such change results from a stock dividend, such
adjustment shall only be made if the aggregate of all stock dividends paid by
the Company (including the one causing the change) during the one-year period
ending at the close of business on the day the change occurs exceeds 5% of the
Shares of the Company’s Stock as it was constituted at the beginning of such
one-year period (and any such adjustment shall equal all such stock dividends in
the event that no adjustment was made for prior stock dividends during such year
because such stock dividends aggregated less than such 5%). All adjustments
shall be made without changing the aggregate Purchase Price applicable to the
unexercised portion of this Option, and therefore a corresponding adjustment
shall be made in the Exercise Price for each Share covered by this Option.

(b) Upon a reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation and results in a “Change of Control,” the Company shall use its best
efforts but shall be under no obligation, to cause the reorganization, merger or
consolidation agreement to include a provision for the continuance of the Plan
and for the assumption of this Option, or the substitution for this Option of
new options covering the stock of a successor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to number and kind of shares
of Stock and Exercise Prices.

(c) Upon the dissolution or liquidation of the Company, or upon a sale of
substantially all of its property, or a reorganization, merger or consolidation
described above which does not include a provision for continuance of the Plan
or assumption of this Option (“Terminating Transactions” herein), the Plan shall
terminate forthwith,

 

5



--------------------------------------------------------------------------------

and this Option shall terminate. Notwithstanding the preceding sentence, if as
of immediately prior to the Terminating Transaction, Employee would be entitled
to exercise any unexercised portions of this Option, he or she shall have the
right at such time immediately prior to the consummation of the Terminating
Transaction as the Company shall designate, to exercise this Option to the full
extent provided herein.

(d) Subject to Section 11(e), in the event of a Change in Control, each Option
shall, at the discretion of the Committee either (i) be canceled in exchange for
a payment in cash of an amount equal the number of Shares covered by the Option
multiplied by the excess, if any, of the fair value, as determined in good faith
by the Board of Directors, of the price paid per share of Common Stock in the
Change in Control transaction over the Exercise Price and/or (ii) vest and
become fully exercisable regardless of the vesting and exercise schedule
otherwise applicable to such Option. If the reorganization, merger or
consolidation agreement so provides, the Plan and this Option shall continue in
the manner and under the terms so provided in such agreement.

(e) Notwithstanding Section 11(d), no cancellation, acceleration of
exercisability, vesting, cash settlement or other payment provided in
Section 11(d) shall occur with respect to an Option upon a Change in Control if
the Committee reasonably determines in good faith prior to the occurrence of the
Change in Control that such Option shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted award, an
“Alternative Award”), by the Employee’s new employer (or the parent or a
subsidiary of such new employer) immediately following the Change in Control,
provided that such Alternative Award (i) is based on stock which is or will be,
within sixty (60) days after the Change in Control, traded on an established
securities market; (ii) provides Employee with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under the Option; (iii) has substantially equivalent economic value
to the Option (determined at the time of the Change in Control); and (iv) vests
and becomes fully exercisable and transferable in the event that Employee’s
employment is involuntarily terminated or terminated by Employee following a
material reduction in the Employee’s base salary or Employee’s incentive
compensation opportunity or a material reduction in the Employee’s
responsibilities, in any such case without the Employee’s written consent.

Section 12. Continuation of Employment

Nothing herein shall confer upon Employee any right to continue in the
employment of the Company or any of its subsidiaries, or interfere in any way
with the right of the Company or any such subsidiary (subject to the terms of
any separate employment agreement to the contrary) at any time to terminate such
employment or increase or decrease the compensation of Employee from the rate in
existence on the Date of Grant.

Section 13. Tax Treatment and Withholding Taxes

The aggregate Fair Market Value (determined with respect to each ISO at the time
such ISO is granted) of the Shares with respect to which ISOs are exercisable
for the first time by an option holder during any calendar year (under this Plan
or any other plan of the Company) shall not exceed $100,000. Any portion
exceeding this annual limit shall be a nonqualified stock option. Also, in order
to qualify as an ISO, the underlying Stock may not be sold within one (1) year
from the date the Option is exercised and also may not be sold within two (2)
years from the date the Option was granted. Also, in order to qualify as an ISO,
the Option must be granted to an employee of the Company or a parent or
subsidiary corporation as of the Date of Grant. Further requirements apply,
including without limitation that the Option exercise period may not be extended
beyond that originally provided herein. If the Option does not qualify as an
ISO, or is subsequently disqualified by a disposition of the shares, the Company
has the right to require Employee or Employee’s permitted successor in interest
to pay the Company the amount of any

 

6



--------------------------------------------------------------------------------

taxes which the Company may be required to withhold with respect to such shares
and the Employee shall be responsible for the additional taxes on the Employee
that result. The Company has the right to require Employee or Employee’s
permitted successors in interest to pay the Company the amount of any taxes
which the Company may be required to withhold with respect to Option Shares. The
Company expects that any difference between the Exercise Price of a nonqualified
stock option and the Fair Market Value of a share of Common Stock on the day of
exercise will be treated as compensation by the Internal Revenue Service and
subject to withholding taxes on the date of exercise.

The foregoing is not intended to provide tax advice. The Employee should consult
his or her own tax advisor(s).

Section 14. The Plan

The Option is subject to, and the Company and Employee agree to be bound by, all
of the terms and conditions of the Plan as the same shall be amended from time
to time in accordance with the terms thereof, but, without the consent of
Employee, no such amendment shall adversely affect the Employee’s rights under
this Option. Pursuant to the Plan, the Committee has the final authority to
construe and interpret the provisions of the Plan and this Option. A copy of the
Plan in its present form is available for inspection by the Employee during
business hours at the principal office of the Company.

Section 15. Governing Law

This Agreement shall be subject to, and governed by, the laws of the State of
California irrespective of the fact that one or more of the parties now is, or
may become, a resident of a different state.

Section 16. Construction

In the event any parts of this Agreement are found to be void, the remaining
provisions of this Agreement shall nevertheless be binding with the same effect
as though the void parts were deleted.

Section 17. Binding Effect

This Agreement shall inure to the benefit of and be binding on the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

Section 18. Definitions

“Agreement” shall mean this Stock Option Agreement.

“Change in Control” shall mean the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d 3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;

(ii) Consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approving a plan of complete
liquidation of the Company

 

7



--------------------------------------------------------------------------------

or a consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Date of Grant” shall mean the date specified in the Notice of Stock Option
Grant, or, if later, the later of (i) the date on which the Board of Directors
or a committee thereof resolved to grant this Option or (ii) the first day of
the Employee’s service as a common-law employee of the Company, a parent or a
subsidiary.

“Exercise Price” shall mean the amount for which one Option Share may be
purchased upon exercise of this Option, as specified in the Notice of Stock
Option Grant.

“Notice of Stock Option Grant” shall mean the document so entitled to which this
Agreement is attached.

“Employee” shall mean the individual named in the Notice of Stock Option Grant.

“Fair Market Value” shall mean the fair market value of a Share, as determined
by the Committee in good faith. Such determination shall be conclusive and
binding on all persons.

“ISO” shall mean an incentive stock option under Section 422 of the Code.

“NQSO” or “nonqualified stock option” shall mean an Option under the Plan that
does not qualify as an incentive stock under Section 422 of the Code.

“Option Shares” shall mean the Shares acquired upon exercise of the Option.

“Purchase Price” shall mean the Exercise Price multiplied by the number of
Shares with respect to which this Option is being exercised.

“Share” shall mean one share of Stock, as adjusted in accordance with Section 11
(if applicable).

 

8



--------------------------------------------------------------------------------

Employee Name & Address:

Date:

Ms. Debbie Weber

MICROSEMI CORPORATION

2381 Morse Avenue

Irvine, California 92614

 

RE: STANDARD EXERCISE OF EMPLOYEE STOCK OPTION

Dear Ms. Weber:

Under the terms of the Microsemi Corporation Incentive Stock Option Agreement
dated                                 , I hereby present notice to
exercise                     shares of the Company’s common stock at a price of
$                     per share.

I am enclosing a check in the amount of $                     to cover full
payment price of the shares to be purchased.

 

***  I hereby agree to notify Microsemi Corporation of the sale amount, net of
commission, within five (5) days after selling these shares, (for W-2 reporting
purposes at the end of the calendar year.)

 

Sincerely,

   

(Employee’s Signature)

  

(Employee’s Social Security Number)

ACCEPTED BY:    

Debbie Weber

MICROSEMI CORPORATION



--------------------------------------------------------------------------------

Microsemi Corporation

CASHLESS STOCK OPTION EXERCISE FORM AND INSTRUCTIONS

NOTE: Copy this form and complete one form for each Grant Date being exercised.

 

Client’s Name: 

           Date:       

Account Number: 

           SS #:       

 

Number of Shares to be Exercised

        

Officers/Directors subject to Rule 144 ONLY. Please read and initial:

Exercise Price

   $                                                                          
                     I certify that I have mailed the necessary 144 papers (copy
attached) to the SEC prior to the submission of this exercise form. I have also
faxed to the Broker a signed Seller’s Rep. Letter and copy of the 144 form. Both
forms are required to sell MSCC shares. Contact the Broker for help with these
forms.

Date of Grant

        

Expiration Date (10 years after Grant Date) 

        

Total Exercise Cost (Shares x Price)

   $                                                                        

Execution Instructions to                                      (the “Broker”)
(One Instruction line MUST be selected)

 

¨

   1.    Sell all shares upon exercise and approval of this application. You
hereby grant the Broker time and price discretion in regards to the sale of your
shares which is used to potentially maximize execution price. Shares sold may be
combined in the interest of fairness to employees submitting exercise forms on
the same day and also, to help maximize the execution price for sellers on the
same day. You will not be notified or contacted prior to the sale of shares
after receipt of this executed form by the Broker.

¨

   2.    Sell ________ shares upon approval and receipt of this form.
(Conditions and order handling as stated in “Selection One” apply). This option
allows selling of shares necessary to at least equal your exercise cost and
thereby avoiding any margin balance in your account. NOTE: Holding Microsemi
stock in your account on margin is not allowed per Microsemi policy). Any
remaining shares will be held in your account at the Broker. Additional orders
to sell the balance can be sent to the Broker. You are welcome to leave these
fully paid for shares in your account without any time limit. Future sales of
these shares may be restricted during Microsemi “black-out” periods, as
promulgated by Microsemi’s legal counsel, and which are subject to modification
at any time.

¨

   3.    I wish to place specific execution instructions on all of my shares and
will contact the Broker promptly after submitting this form to Microsemi’s
corporate office for processing. I understand that I need to sell enough shares
on the first day this approved form is received by the Broker to cover the
exercise cost of my options.

Typically, forms sent to Microsemi in early AM will usually be processed on the
same day. However, it is the policy of Microsemi that processing of option
exercise forms may take up to 72 hours to complete.

 

            Client Signature I acknowledge and understand the instructions I
have issued to the Broker and Microsemi on this form. I hereby authorize the
Broker to provide relevant information to Microsemi for W-2 reporting purposes
(i.e., date, price & number of shares). I also authorize the Broker and its
clearing agent, to journal the cost of the option exercise to the Microsemi
Corporate account, held by the Broker or the clearing agent.     DATE

SECTION BELOW TO BE COMPLETED BY MICROSEMI REPRESENTATIVE

Registration Instructions: All shares must be free of restrictions and delivered
within fifteen (15) business days (NYSE Par. M, Sec 5)

                     The Broker or its Clearing Agent should send a DWAC request
for the shares on:                     .



--------------------------------------------------------------------------------

                     Shares will be registered in the name of:
                                        
                                         .

In connection with the above notice of exercise, we hereby agree to arrange for
delivery of the shares specified above, upon payment, by physical Delivery to
the following address:

Authorized Signature:                                         
                                        
                                        

Direct Correspondence To: DEBBIE WEBER – Microsemi Corporate Office FAX #:
(949) 756-2602

 

***  To CONFIRM RECEIPT of your request to exercise options, call DEBBIE WEBER
at: (949) 221-7102.